Citation Nr: 0831207	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  00-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  
The record indicates that he had service in the Republic of 
Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Procedural history
 
The veteran was initially denied service connection for PTSD 
in an October 1992 decision by the RO.  His claim was again 
denied in a March 1994 RO decision and again in a December 
2004 decision.  An appeal was not perfected as to any of 
those decisions.  

In August 1998, the RO received the veteran's request to 
reopen his claim of entitlement to service connection for 
PTSD.  In the February 1999 rating decision, the RO declined 
to reopen the claim.  The veteran disagreed with the February 
1999 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of a substantive 
appeal in July 1999.  The veteran testified at an hearing 
held before a Decision Review Officer (DRO) at the RO in 
September 1999.

In September 2003, the Board remanded this case for further 
development.  
That development has been accomplished.  In June 2008, the VA 
Appeals Management Center reopened the claim and denied it on 
the merits.  The case has been returned to the Board for 
further appellate proceedings.



FINDINGS OF FACT

1.  In a December 1994 decision, the RO denied the veteran's 
claim of service connection for PTSD.  An appeal of that 
decision was not perfected.

2.  Evidence associated with the claims folder subsequent to 
RO's December 1994 rating decision includes verification of 
the award of the Combat Action Ribbon.  The additionally 
received evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and is so significant that it must be considered in 
order to decide fairly the merits of the claim.  

3.  The veteran has been diagnosed with PTSD, which has been 
related by competent medical evidence to combat in Vietnam.


CONCLUSIONS OF LAW

1.  The RO's December 1994 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the December 1994 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.

Stegall considerations

As was alluded to in the Introduction, in September 2003 the 
Board remanded the case to the Agency of Original 
Jurisdiction in order to assure compliance with all notice 
and development required by the Veterans Claims Assistance 
Act of 2000 (the VCAA).  The veteran's claim was then to be 
readjudicated. 

Review of the file reveals that the requested VCAA notice 
letter was sent to the veteran in February 2004.  
Supplemental statements of the case were issued by the AOJ in 
April 2004 and again in June 2008.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits. The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).

Pursuant to the Board's remand instructions, the veteran was 
provided with appropriate VCAA notice in February 2004, with 
a follow-up letter in December 2006.

With respect to VA's duty to assist, the record on appeal has 
been reviewed and it appears to be adequate for adjudication.  


Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Action Ribbon, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2007).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen was initiated in August 1998, the earlier 
version of the law, which is stated in the paragraph 
immediately below, is applicable in this case.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).

Analysis

The veteran seeks entitlement to service connection for PTSD.  
He contends that he suffered traumatic events while serving 
in combat in Vietnam.  

New and material evidence

The veteran was initially denied service connection for PTSD 
in an October 1992 decision by the RO.  He was again denied 
in a March 1994 RO decision.  The most recent final decision 
denying service connection for PTSD was by a December 1994 RO 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2007).  

As was explained in the law and regulations section above, a 
previously-denied claim may be reopened only upon the 
submission of new and material evidence.  Notwithstanding the 
fact that the veteran's claim has been reopened by the agency 
of original jurisdiction, it is incumbent on the Board to 
adjudicate the new and material issue.  The question of 
whether new and material evidence has been received, however, 
is one that must be addressed by the Board, notwithstanding a 
decision favorable to the appellant that may have been 
rendered by the RO. 
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].  

At the time of the December 1994 decision, the evidence of 
record included the veteran's service records, VA medical 
records, and the veteran's own statements.

The veteran's service personnel records showed that he was a 
mortarman in Vietnam.  The veteran was first diagnosed with 
PTSD in June 1992, and that diagnosis related the PTSD to the 
veteran's combat experiences in Vietnam.  

The RO's denial in December 1994 was essentially predicated 
on the absence of combat status or credible supporting 
evidence that the claimed in-service stressors actually 
occurred [element (3)].  The veteran had not responded to 
requests for a detailed statement of his claimed stressors so 
that they could be verified.  

As explained above, the veteran's claim for service 
connection may be reopened if he submits new and material 
evidence.  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received (i.e. after 
December 1994) evidence which, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to decide fairly the merits of 
the claim, namely whether there is evidence of combat status 
or credible supporting evidence that the claimed in-service 
stressors actually occurred. 

Of crucial importance is the fact that apparently in response 
to the February 2004 VCAA letter, the veteran filed an August 
2004 memorandum from Headquarters Marine Corps that stated 
the veteran was entitled to the Combat Action Ribbon for his 
service in Vietnam.  In January 2008 the agency of original 
jurisdiction obtained verification from the Navy Personnel 
Command Retired Records Section that the veteran had been 
awarded the Combat Action Ribbon. 

This evidence can therefore be considered "new" in that it 
was not previously considered by the RO in December 1994, and 
"material" because it is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
The verification of the veteran's receipt of the Combat 
Action Ribbon provides the element of 38 C.F.R. § 3.304(f) 
which was missing.
 
Accordingly, new and material evidence has been submitted, 
and the veteran's claim of entitlement to service connection 
for PTSD is reopened.  

The Board will therefore proceed to a decision on the 
veteran's claim of entitlement to service connection for 
PTSD.

Discussion of the merits of the claim

Entitlement to service connection for PTSD requires that 
three elements be present: (1) medical evidence diagnosing 
PTSD; (2) a link, established by medical evidence, between 
current symptomatology and the claimed in service stressors; 
and (3) combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

As noted above, the veteran was first diagnosed with PTSD by 
a VA examiner in June 1992.  In a letter dated January 20, 
2000, Dr. P.F. of the VA PTSD Clinic at the Chicago West Side 
Division stated that the veteran had been in regular 
treatment for PTSD with him since August 1996.  Therefore, 
element (1) has been met.

Element (2) requires a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  At least two VA doctors have linked the veteran's 
PTSD symptomatology to his reported in-service stressors.  
Element (2) is therefore satisfied.

Element (3) requires combat status or credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  As was discussed above, there is now of record 
verification of the award of the Combat Action Ribbon 
veteran's service in Vietnam.  This element, therefore is 
also met.

All three elements of service connection for PTSD having been 
met, the veteran's claim of service connection for PTSD is 
granted.

Additional comments

The Board notes that after the agency of original 
jurisdiction received verification of the veteran's combat 
status in January 2008, and notwithstanding previous 
acceptance of medical evidence diagnosing PTSD, it scheduled 
the veteran for a VA psychiatric examination on May 19, 2008.  
Although he was duly notified of that examination, the 
veteran failed to report.  In its June 2008 supplemental 
statement of the case, the AOJ denied the veteran's claim of 
service connection for PTSD due to his failure to report to 
the examination without good cause pursuant to 38 C.F.R. 
§ 3.655 (2007).  That regulation provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim to reopen, the claim shall be 
denied.  

Section 3.655, however, is only effective where entitlement 
to a benefit cannot be established without a current VA 
examination or re-examination.  Here, the Board has 
determined that there is sufficient evidence in the record to 
allow for the veteran's claim of service connection to be 
granted without a recent VA examination.  While a current VA 
psychiatric examination might be desirable, the Board has 
determined that it is not essential to the decision in this 
case.  The record  clearly shows that the veteran suffers 
from chronic PTSD, which has been linked to his experiences 
in Vietnam.  Further delay in deciding this case is not 
warranted.  

The Board wishes to make it clear, however, that any failure 
on the part of the veteran to report for future examinations 
may lead to negative consequences for him.  The Board 
intimates no conclusion, legal or factual, concerning any 
claim that the veteran may bring in the future. 

ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


